315 F.2d 846
Henry Lee WRENCH, a Minor, by His Father, U. W. Wrench, asNext Friend, Appellant,v.O. C. LaGRONE, Appellee.
No. 20027.
United States Court of Appeals Fifth Circuit.
April 4, 1963.

H. T. Carter, Columbus, Miss., for appellant.
Douglas C. Stone, Columbus, Miss., for appellee.
Before PHILLIPS,1 WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
In this case the appellant complains of the judgment of the United States District Court for the Northern District of Mississippi in favor of the defendant LaGrone in a personal injury action.  The appellant, a minor, received a broken right leg when he and the automobile operated by LaGrone came into contact on Highway No. 69 near the fair grounds in Lowndes County, Mississippi.  The case was tried by a jury and no objections were made to the Court's instructions to the jury.


2
The plaintiff was a pedestrian on the west side of the highway and the defendant LaGrone was operating his automobile in a southerly direction along the west side of the highway when contact was made and the injury occurred.  Appellant contends that the trial court erred in denying his motion for a directed verdict, asserting that the testimony of LaGrone and his witnesses is not worthy of belief; and further that the trial court should have granted his motion for a new trial because the verdict is contrary to the overwhelming weight of the evidence, and that negligence on the part of LaGrone was proved as a matter of law.


3
The facts presented to the jury were disputed and in serious conflict.  We have reviewed the record and agree with the trial court that a typical question of fact for decision by the jury was presented.

The judgment is

4
Affirmed.



1
 Of the Tenth Circuit sitting by designation